Exhibit 21.1 SUBSIDIARIES OF INSPERITY, INC. • Insperity Holdings, Inc., a Delaware corporation and wholly owned subsidiary of Insperity, Inc. • Insperity Enterprises, Inc., a Texas corporation and wholly owned subsidiary of Insperity Holdings, Inc. • Administaff Partnerships Holding, Inc., a Delaware corporation and wholly owned subsidiary of Insperity Holdings, Inc. • Insperity Captive Insurance Companies Limited, a Bermuda corporation and wholly owned subsidiary of Administaff Partnerships Holding, Inc. • Insperity Business Services, L.P., a Delaware limited partnership, with Insperity Holdings, Inc. being a 1% general partner and Administaff Partnerships Holding, Inc. being a 99% limited partner. • Insperity Retirement Services, L.P., a Delaware limited partnership, with Insperity Holidngs, Inc. being a 1% general partner and Administaff Partnerships Holding, Inc. being a 99% limited partner. • Insperity Services, L.P., a Delaware limited partnership, with Insperity Holdings, Inc. being a 1% general partner and Administaff Partnerships Holding, Inc. being a 99% limited partner. • Administaff Partnerships Holding II, Inc., a Delaware corporation and wholly owned subsidiary of Insperity Services, L.P. • Insperity GP, Inc., a Delaware corporation and wholly owned subsidiary of Insperity Services, L.P. • Insperity Support Services, L.P., a Delaware limited partnership, with Insperity GP, Inc. being a 1% general partner and Administaff Partnerships Holding II, Inc. being a 99% limited partner. • Administaff Companies, Inc., a Delaware corporation and wholly owned subsidiary of Insperity Holdings, Inc. • Administaff Partnerships Holding III, Inc., a Delaware corporation and wholly owned subsidiary of Administaff Companies, Inc. • Insperity PEO Services, L.P., a Delaware limited partnership, with Administaff Companies, Inc. being a 1% general partner and Administaff Partnerships Holding III, Inc. being a 99% limited partner. • Insperity Insurance Services, L.L.C., a Delaware limited liability corporation and wholly owned subsidiary of Insperity PEO Services, L.P. • Insperity Employment Screening, L.L.C, a Delaware limited liability corporation and wholly owned subsidiary of Insperity Holdings, Inc. • Insperity Expense Management, Inc. a California Corporation and wholly owned subsidiary of Insperity Holdings, Inc. 6
